823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis Raye HASAN, a/k/a Dennis Raye Collins, Petitioner-Appellant,v.Michael C. SAMBERG, Warden; Attorney General of Virginia,Respondent-Appellee.
No. 86-6703
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided July 7, 1987.

Dennis Raye Hasan, appellant pro se.
Jacqueline G. Epps, Assistant Attorney General, for appellees.
Before ERVIN, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
The district court dismissed Hasan's 28 U.S.C. Sec. 2254 petition on June 30, 1986.  Hasan filed his notice of appeal on July 31, 1986, one day after the deadline.  See Fed.  R. App.  P. 4(a)(1).  On August 20, 1986, Hasan filed a motion for an extension of time to file an appeal, stating that he failed to attach the motion to his notice of appeal, and that 'through lack of legal aid and legal materials that this motion has been delayed.'  This motion was timely filed.  See Fed.  R. App.  P. 4(a)(5).  Therefore, the case must be remanded to the district court for a determination of excusable neglect or good cause justifying Hasan's late filing of the notice of appeal.


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
REMANDED.